COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.  2-05-347-CV
 
                                                                                                        
IN
THE INTEREST OF S.S.F. AND A.J.L., MINOR CHILDREN
 
 
                                              ------------
 
            FROM
THE 325TH DISTRICT COURT OF TARRANT
COUNTY
 
                                              ------------
 
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
 
                                              ------------
On September 29, 2005 and
October 13, 2005, we notified appellant, in accordance with rule of appellate
procedure 42.3(c), that we would dismiss this appeal unless the $125 filing fee
was paid.  See Tex. R. App. P. 42.3(c).  Appellant has not paid the $125 filing
fee.  See Tex. R. App. P. 5, 12.1(b).




Because appellant has failed
to comply with a requirement of the rules of appellate procedure and the Texas
Supreme Court=s order of
July 21, 1998,[2]
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
Appellant shall pay all costs
of this appeal, for which let execution issue. 
See Tex. R. App. P.
43.4.
 
PER CURIAM
 
PANEL
D: DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED:
November 3, 2005




[1]See Tex. R. App. P. 47.4.


[2]July
21, 1998 AOrder
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals,@ 971-972
S.W.2d (Tex. Cases) XXXVIII (1998).